ROBERT M. PARKER, Circuit Judge,
concurring:
I concur in the good opinion of Judge Emilio M. Garza writing for the panel. He has maintained fidelity to one of our guiding principals, that is to write narrowly where possible. It was possible in this case and he did.
I also commend Judge Morey L. Sear for his continuing effort to find innovative ways to address the flood of prisoner civil rights lawsuits that will efficiently dispose of these eases in a manner that is fair to both sides. See Taylor v. Gibson, 529 F.2d 709, 717 (5th Cir.1976) (urging district courts to develop imaginative and innovative methods of dealing with the flood of prisoner complaints).
I write separately to address the potential problem area of jury selection in these trials where one or both parties are not present. As Judge Garza points out, we have held that a prisoner does not have a constitutional right to be present at the trial of every 42 U.S.C. § 1983 suit filed. Ballard v. Spradley, 557 F.2d 476 (5th Cir.1977). However, Ballard concerned the rights of prisoners to be present at a non-jury trial. Id. at 478. Neither this Circuit nor the Supreme Court *211has addressed the rights of litigants under the Seventh Amendment to be present during the trial of jury cases. When and if this case is re-tried, I invite the district court to give serious consideration to whether fundamental fairness can be served in a process that deprives a party of an opportunity to exercise the subjective decisions that have historically been part and parcel of jury selection. In the absence of some agreement, such as the parties waiving preemptory challenges or the absent party agreeing to a procedure whereby an attorney or other surrogate exercises the decisions relative to jury selection, a serious argument can be made that fundamental fairness may be lacking. I also recognize that an experienced lawyer may well be able to do a better job of selecting a jury for a prisoner litigant than the litigant himself, and if the trial judge so finds then one may be hard pressed to argue that a procedure that results in a “better” jury for a prisoner could not then be fundamentally unfair. In the event that jury selection procedures similar to those utilized here are again employed by the district court upon retrial, I invite the district judge to make findings that may assist us in our substantive due process and Seventh Amendment considerations.
It is probable that the explosion of technological advancement will be determinative of many of the vexing potential problems raised by the district courts’ search in this troubling area of litigation. Courts are no longer restricted to a choice between live testimony and a transcription of a deposition read to the jury by attorneys. Tools now available, such as video depositions and video teleconferencing, may greatly impact on the fundamental fairness of trials for an absent litigant.
I therefore concur that justice requires a new trial in this case, but emphasize that we leave to the district court the task of fashioning an effective remedy for the errors identified in the first trial.